Citation Nr: 1740534	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-25 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for degenerative disease, lumbar spine (lumbar spine disorder) and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.

 3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinnitus and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee disorder (to include patellofemoral syndrome), and, if so, whether service connection is warranted.

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disorder (to include patellofemoral syndrome), and, if so, whether service connection is warranted.

6.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a right eye injury (claimed as due to foreign body) and, if so, whether service connection is warranted.

7.  Entitlement to service connection a right shoulder disorder.  

8.  Entitlement to service connection for pseudofolliculitis barbae. 

9.  Entitlement to service connection for a penile rash (also claimed as sexually transmitted disease).

10.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (also claimed as chest pain). 

11.  Entitlement to service connection for cervical spine degenerative disease (cervical spine disorder). 

12.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include headaches.  

13.  Entitlement to service connection for chronic pain syndrome. 

14. Entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 rating decision from the regional office (RO) in Philadelphia, Pennsylvania.

In an April 2017 rating decision, the RO granted service connection for PTSD, a full grant of that claim, and proposed finding that he was incompetent.  The Veteran filed a notice of disagreement with the rating granted.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over these issues at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issues of entitlement to service connection for a cervical spine disorder, chronic pain syndrome, GERD and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in October 2008, the RO denied service connection for bilateral hearing loss, tinnitus, a right knee disorder, a left knee disorder, residuals of a right eye injury, and a lumbar spine disorder.
 
2.  Evidence added to the record since the final March 2008 denial is duplicative, cumulative, or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss, tinnitus, a right knee disorder, a left knee disorder, and residuals of a right eye injury.

3.  Evidence added to the record since the final March 2008 denial is new and material evidence as to the claim for service connection for a lumbar spine disorder.

4.  A lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

5.  A right shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

6.  Competent, probative evidence does not indicate that the Veteran has, or, at any time pertinent to this appeal has had pseudofolliculitis barbae that is causally or etiologically related to any disease, injury, or incident in service.  

7.  Competent, probative evidence does not indicate that the Veteran has, or, at any time pertinent to this appeal has had a penile rash, or STD, that is causally or etiologically related to any disease, injury, or incident in service.

8.  Competent, probative evidence does not indicate that the Veteran has, or, at any time pertinent to this appeal has had residuals of a TBI, to include headaches that are causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision that denied service connection for bilateral hearing loss, tinnitus, a right knee disorder, a left knee disorder, residuals of a right eye injury, and lumbar spine disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has not been received to reopen the claims of entitlement to service connection for bilateral hearing loss, tinnitus, a right knee disorder, a left knee disorder, and residuals of a right eye injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection lumbar spine disorder.

4.  A lumbar spine disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309, 3.310 (2016).

5.  A right shoulder disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309, 3.310 (2016).

6.  Pseudofolliculitis barbae was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309, 3.310 (2016).

7.  A penile rash, or STD, was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309, 3.310 (2016).

8.  Residuals of a TBI, to include headaches was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claims

The Veteran contends that he has bilateral hearing loss, tinnitus, a right knee disorder, a left knee disorder, residuals of a right eye injury, and a lumbar spine disorder due to service.  

In an October 2008 rating decision, the RO originally denied this matter and found that service connection for bilateral hearing loss, tinnitus, a right knee disorder, a left knee disorder, and residuals of a right eye injury was not warranted.  In addition to its denial in an October 2008 rating decision, the RO also originally denied for a lumbar spine disorder in September 1997.  

The RO found that October 2008 VA examinations (for bilateral hearing loss, tinnitus, a right knee disorder, and a left knee disorder) and a September 2008 VA examination (for residuals of a right eye injury) did not support finding that currently diagnosed disorders were due to active duty.  The RO also found that no new and material evidence had been associated with the claims file for the lumbar spine disorder claim, since the September 1997 rating decision, wherein the RO denied service connection based on no chronic back disorder since service.  At that time, the RO also considered the Veteran's lay statements as to in-service injury and symptoms.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  The Veteran did not file an application for review on appeal within one year of the decision.  Therefore, such decision is final.  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection were received prior to the expiration of the appeal period stemming from the October 2008 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Thereafter, the RO received the Veteran's petition to reopen the claims in 2011.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO has received VA medical records with at most duplicative indications of complaints of, or treatment for, bilateral hearing loss, tinnitus, a right knee disorder, a left knee disorder, and residuals of a right eye injury, but not any opinions of etiology.  The Veteran has also submitted additional lay statements that are generally duplicative of his prior statements.  

The Board concludes that the Veteran's statements regarding current disorders and service are duplicative of the evidence of record at the time of the October 2008 rating decision and, therefore, is not new.  On the other hand, the medical evidence received since the October 2008 rating decision is new, as it has not been previously considered.  However, the evidence is not material because it does not show that the Veteran has diagnosed disorders related to service.  Therefore, the additional evidence received, while new, is not material since it does not relate to an unestablished fact necessary to substantiate the service connection claim, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claims for service connection for bilateral hearing loss, tinnitus, a right knee disorder, a left knee disorder, and residuals of a right eye injury may not be reopened. 

As to the claim for service connection for lumbar spine disorder, the RO obtained a new VA examination in August 2013, which included an opinion on the etiology of such disorder.  Such evidence is new and material evidence and that claim is reopened.

II. Service Connection Law

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a), such as sensorineural hearing loss, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

III. Lumbar Spine Disorder and Right Shoulder Disorder 

The Veteran contends that he has lumbar spine and right shoulder disorders due to service.  In his June 1997 application, the Veteran claimed he injured his back while stationed at Camp Lejeune in the early to mid-1970s.  In June 1997 he claimed that he reinjured his back (following his August 1976 separation from service) in 1977-78 and received workers compensation, and then reinjured his back again since that time.  In a February 2011 statement, the Veteran implied that both disorders may be due to his in-service motor vehicle accident and that he had back pain from heavy lifting.

The Veteran has a current lumbar spine and right shoulder disorder, per the August 2013 VA examinations.  The question before the Board is whether such disorders developed due to service.  

In a July 1973 service treatment record, there was a report of right clavicle injury after falling in the mess hall; the Veteran was diagnosed with strain with contusion.  Otherwise, service treatment records do not document any complaints of, or treatment for, a shoulder disorder, including after his 1976 in-service motor vehicle accident.  The service treatment records did, however, document occasional complaints of, or treatment for, back pain, including following the motor vehicle accident.  A July 1976 separation examiner found normal upper extremities and spine.  In his report of medical history, the Veteran denied having recurrent back pain and a painful or "trick" shoulder.  In a June 1977 annual, post-service examination, the examiner also found normal upper extremities and spine.  The Veteran again denied having painful or a "trick" shoulder and denied having bone, joint, or other deformity in his report of medical history.  

Following his August 1976 separation from service, the first report of shoulder pain of record was in a March 1994 Hamilton Health Center record.  It showed a report of right sided chest pain, noticed after the Veteran had moved a refrigerator; he received a diagnosis of right shoulder muscle strain.  An April 1994 X-ray found early degenerative joint disease of the right shoulder.  A May 1996 Polyclinic Medical Center record documented a report of low back pain since May 1979, from removing rail road ties, and only reported chronic pain since that time.  VA and private medical records do not include medical etiology opinions.

In August 1997, the Veteran underwent a VA general examination.  The examiner noted in-service injury and treatments and the Veteran's claim of chronic back spasm and pain since that time, worsened multiple times with physical activity.  The Veteran reported a post-service, work-re-injury in 1978, after which he received rehabilitation for three months, returned to work, and continued to develop chronic back pain and spasm until 1990 when he stopped working.  The examiner noted musculoskeletal examination demonstrated diffuse spasm and tenderness.  The examiner found chronic pain syndrome, probably secondary to mild degenerative disease and recommended X-ray examination.  

Subsequently, in August 1997, the Veteran underwent a VA spine examination.  X-rays revealed no significant abnormality.  The examiner found mechanical low back pain of the lumbar spine.  There was normal strength of the upper extremities.   The examiner found that his problem was that he was a construction worker who now had trouble finding work due to low back and neck pain complaints, and probably needed treatment with nonsteroidal and physical therapy.  

An August 2013 VA examiner noted that in 1973 and 1974, the Veteran had a contusion and strain, muscle minor, of the thoracolumbar spine, which had resolved.  The examiner noted a "[d]ramatic difference in what patient reports today and claims in comparison to...documented at the time of injury."  The examiner noted that the Veteran had a low back contusion from a motor vehicle accident and a 1974 minor muscle strain, each injury was treated symptomatically, and he was returned to duty.  Service treatment records were silent for any bone or joint involvement of deficits.  The examiner found that all the conditions appeared to have been soft tissue and fully resolved by his 1976 separation from service.  The examiner noted that prior VA examinations were negative and that though the Veteran reported too much pain to do range of motion exercises, he was able to perform numerous activities during examination without apparent difficulty or reports of pain.  The Veteran denied injury or illness.  

The August 2013 VA examiner found that the lumbar spine and right shoulder disorders "certainly cannot be attributed to military service" over 20 years previous, in light of the minor conditions that were clearly documented in service treatment records.  He explained that based upon the findings during service, the Veteran's conditions at that time would have been considered acute and transitory.  The examiner found no indication of chronicity or continuity of treatment, and no indication that any presently disorder was associated, caused by, or the result of in-service injury.  The examiner found documented in-service soft-tissue injury (not bone or joints) that were very minor and resolved without sequelae, residuals; they were fully resolved and normal at his 1976 separation.  The examiner noted that some time after service, he may have injured himself and that resulted in a discectomy over 20 years later. 

The only evidence supportive of the Veteran's claim is his lay statements and medical opinions.  The Board finds that the Veteran's lay statements as to the chronicity of his disorders are not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the present case, the only complaint of shoulder pain in service was from three years prior to the motor vehicle accident that he claims was the cause of the disorder.  The service treatment records following the motor vehicle accident do not include any complaints of, or treatment for, a right shoulder disorder.  Furthermore, his separation examiner and the examiner from the year after his separation found that his upper extremities were normal and the Veteran specifically denied shoulder pain on his report of medical history.  Moreover, the record was silent as to any complaints of, or treatment for, a shoulder disorder for over 15 years following his separation from service, at which time he reported shoulder pain after moving a refrigerator, indicating a post-service injury.  

As to the lumbar spine disorder claim, his separation examiner found a normal spine, and he denied back pain in his report of medical history.  The examination the year following service also included a normal spine finding.  In a May 1996 Initial Evaluation, for Polyclinic Medical Center, the Veteran reported that his injury was (post-service) in May 1979, when he experienced low back pain removing railroad ties and has had chronic back pain since then.  Additionally, he told the August 2013 VA examiner that he had not injured his back, but in his prior claims, he had reported his post-service, work-related injuries, for which he received workers compensation and treatment.  Moreover, the August 2013 VA examiner found that the Veteran's reports of back problems were inconsistent with the Veteran's actions during examination.  The documentation noted above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  

As to his lay medical opinions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a medically diagnosed disability etiologically related to in-service injury or complaints, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Although the Veteran has claimed to have pain similar in locations and sensation to that which he experienced in service, the causes of such disorders are not within the ordinary knowledge of a lay person.  The similarities between his current symptoms and those he experienced in service may be relevant to an expert considering potential causes of the Veteran's current condition.  However, his lay observation of these similarities alone is not competent evidence of causation.  Rather, the VA examinations are the only competent and probative medical opinions of record.  Those VA examiners considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiners provided etiological opinions, complete with the rationales described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the negative medical opinions.

The VA examiners' respective opinions are considered probative, as they are uncontroverted by any evidence of record, apart the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for a lumbar spine disorder is denied.  


IV. Pseudofolliculitis Barbae and Penile Rash 

In a July 2013 statement, the Veteran noted in-service treatment for pseudofolliculitis barbae and a penile rash.  He claimed that when such conditions are active, he would treat himself with ointment or over the counter solutions.  The Board notes, however, that the Veteran has not indicated that he has had active conditions at any time during the appeal period and VA and private medical records do not document complaints of, or treatment for, such disorders.

The Veteran's service treatment records have included findings of pseudofolliculitis barbae (March 1976 service treatment record) and warts on the penis/a sexually transmitted disease (STD) (February - May 1976 service treatment records).

However, in the present case, the Veteran has not had a diagnosis of pseudofolliculitis barbae, a penile rash, or STD in the years prior to the current appeal or during the appeal period.

The August 1997 general VA examination documented burn lesions of the elbow, but no other skin disorders.  "Dermatologic exam was normal."

In a June 2011 VA genitourinary examination for penile warts, the examiner noted in-service diagnosis of venereal warts.  The examiner noted that "Warts treated with podophylin successfully with last recurrence approx 10 - 15 years ago.  no current lesions or treatment or residuals."  The examiner specifically found that penile warts were fully resolved.  

In a June 2011 VA skin VA examination, the examiner noted in-service treatment for pseudofolliculitis barbae.  The examiner found that the Veteran currently shaved daily and was clean shaven.  The examiner found that the pseudofolliculitis barbae was "fully resolved without residuals."  The examiner's finding was of "normal skin exam without lesions, scarring, treatment or residuals."  The examiner found no diagnosis of any skin lesions.  

VA and private medical records are negative for complaints of, or treatment for, either pseudofolliculitis barbae or a penile rash/STD.

Service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran has not had neither pseudofolliculitis barbae or a penile rash/STD at any time pertinent to the appeal period, including the years prior to the appeal period, service connection for pseudofolliculitis barbae and a penile rash/STD is denied.  

V.  Residuals of a TBI

The Veteran contends to have had a TBI in service, from a motor vehicle accident and to have residuals of TBI, including headaches, since that time.  In a July 2013 lay statement, the Veteran claimed that following his in-service motor vehicle accident, "my doctors telling me that my head had swollen too twice its normal size...fluids accumulating in or bleeding occurring in my head and that I may have sustained traumatic brain injury."

The Board finds that the Veteran is not credible to the extent that he may be claiming to have had a TBI with residuals, to include headaches, which started in service or as to his claim as to what his doctors told him following his motor vehicle accident.  Although service treatment records document a motor vehicle accident, the record is silent as to complaints of, or treatment for, a TBI or headaches.  The Board would assume that if the Veteran head had swollen to twice its normal size, there would be a record of such an event.  Instead, service treatment records related to the accident generally refer to other musculoskeletal complaints.  The August 1976 separation examiner found that the head was normal, and that the Veteran was neurologically normal.  The Veteran denied frequent or severe headaches and periods of unconsciousness.  His post-service June 1977 examination documented findings of a normal head and neurologically normal.  The Veteran denied having frequent or severe headaches.  

The first evidence of record of complaints of, or treatment for, headaches was a  Hamilton Health Center record, from October 1992 - over 15 years following his separation from service, which documented a finding of status post head trauma approximately one week ago, rule-out meningitis, rule out sepsis secondary to infection, rule out subderal.  A November 1992 record documented that the Veteran was seen for persistent headaches, and was diagnosed with post-traumatic headaches, following an October 1992 fall off a roof.  

In December 1992, the Veteran underwent imaging for TBI, due to his status post trauma one month previous, with occipital tenderness and headaches.  He was diagnosed with no significant intracranial pathology and no skull fracture.

Such in-service and post-service medical records are more credible and probative than the Veteran's recent lay statements.  See Curry, supra.  

Furthermore, the August 2013 VA spine examiner noted, after review of the service treatment records, that the Veteran had not had a TBI (loss of consciousness) from the motor vehicle accident.  During the August 2013 VA PTSD examination, the examiner found that the Veteran did not have a diagnosis of TBI.  During the current appeal period, VA and private medical records are otherwise silent as to any complaints of, or treatment for, a TBI or headaches.  

Although the Veteran did not receive a VA examination for the claim, the Board finds that such an examination is not necessary.  The claims file contains no competent evidence of currently diagnosed TBI or TBI residuals, such as headaches, during the appeal period.  Additionally, as explained above, the Board has found that the Veteran is not credible in his report of chronicity and the August 2013 VA spine examiner review of the service treatment records did not support finding that a TBI occurred in service.  The duty to assist under 38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is necessary to obtain an examination to make a decision in the case.  Factors to consider in determining whether an examination is necessary include whether there is evidence of a current disability, and whether there is evidence that the disability may be associated with the appellant's military service or another service-connected disability but there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Although the Veteran has claimed to have pain similar in locations and sensation to that which he experienced in service, the causes of such disorders are not within the ordinary knowledge of a lay person.  The similarities between his current symptoms and those he experienced in service may be relevant to an expert considering potential causes of the Veteran's current condition.  However, his lay observation of these similarities alone is not competent evidence of causation.  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  As there is no competent evidence of a current disability, and sufficient evidence is of record to render an opinion, a VA examination is not necessary.  The Board finds that the question of whether the Veteran has a TBI or residuals of a TBI, to include headaches, due to service is a question that is outside the realm of common knowledge of a lay person.  See Jandreau, supra.; Woehlaert, supra. 

The Board again notes that service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer, supra.  

The Board finds that the Veteran's report of a TBI in service and his claim of chronic symptoms of a TBI since service are not credible.  Furthermore, there is no competent medical evidence of record supportive of his claim.  Indeed, the medical records during the current appeal period are silent as to the claimed TBI, to include headaches, and the August 2013 VA PTSD VA examiner found that the Veteran did not have a TBI.  At most, there are post-service records of a head trauma from a fall off a roof years after his discharge from service, but no finding of a TBI at that time or in the years since that time.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert, supra.  Service connection for residuals of a TBI, to include headaches, is denied.

ORDER

New and material evidence has not been received, the claim to reopen the service connection claim for bilateral hearing loss is denied.

New and material evidence has not been received, the claim to reopen the service connection claim for tinnitus is denied.

New and material evidence has not been received, the claim to reopen the service connection claim for right knee disorder is denied.

New and material evidence has not been received, the claim to reopen the service connection claim for left knee disorder is denied.

New and material evidence has not been received, the claim to reopen the service connection claim for residuals of a right eye injury is denied.

New and material evidence has been received, the claim to reopen the service connection claim for a lumbar spine disorder is granted.  

Service connection for a lumbar spine disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for pseudofolliculitis barbae is denied.

Service connection for a penile rash, to include STDs, is denied.

Service connection for residuals of a TBI, to include headaches, is denied.




	
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he has a cervical spine disorder due to his in-service motor vehicle accident.  A VA examination is necessary to determine whether the Veteran has a currently diagnosed cervical spine disorder due to service.

The AOJ should associate any unassociated VA treatment records with the claims file.  

Additionally, the Veteran has claimed, in a February 2011 lay statement, to have chronic pain syndrome secondary to his claimed disorder, including the cervical spine disorders.  The Board notes that in his February 2011 statement, the Veteran claimed that a September 1997 VA examination (presumably meaning the August 1997 VA examination) included a diagnosis of chronic pain syndrome probably secondary to mild degenerative disease of the cervical and lumbar spine.  

Similarly, in a July 2013 lay statement, the Veteran claimed that the pain medications he takes for his multiple injuries following his in-service motor vehicle accident caused or aggravated GERD with chest pain.  

As such, the GERD and chronic pain syndrome claims are inextricably intertwined with the cervical spine disorder claim.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

As to the TDIU claim, that issue is inextricably intertwined with the issues still on appeal and the claim for an increased rating for PTSD still before the Agency of Original Jurisdiction (AOJ).  Id.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should associate any unassociated VA treatment records with the claims file.

2.  After all records and/or responses received from have been associated with the claims file, obtain a VA medical opinion for the claimed cervical spine disorder.  The entire claims file, to include a complete copy of the REMAND and pertinent records from the paperless, electronic Virtual VA/VBMS file must be made available, and the report should include discussion of the Veteran's documented history and assertions.  It is left to the discretion of the VA medical opinion to determine whether a VA examination is necessary as to this issue.

Following a review of the Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

(i) Does the Veteran currently have a cervical spine disorder?  If so, please note the diagnosed disorder(s).

(ii)  Is it at least as likely as not that a cervical spine disorder was incurred in or was caused by the Veteran's active service?  The examiner should consider the Veteran's in-service motor vehicle accident.  

(iii)  Is it at least as likely as not that any currently diagnosed arthritis (if found) developed, to a compensable degree, within one year following his discharge from service (i.e., August 1976)?  The examiner should indicate whether the type and degree of any arthritis findings shown on examination are consistent with arthritis having developed back in 1976.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  After the above development is accomplished, perform any additional development deemed necessary, to possibly include obtaining a VA examination for chronic pain syndrome and/or GERD, both claimed as secondary to the cervical spine disorder - if warranted, and any necessary development for the TDIU claim.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If a benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


